DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending and prosecuted.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the features present in independent claims 1 and 10. 

Hotelling et al., US Patent Publication 2014/0152619, discloses a liquid crystal touch screen display that can be an IPS-based touch-sensing display. Hotelling further teaches the use of a shielding between the touch and the liquid crystal to block electric fields used for touch sensing. However, Hotelling does not disclose a cancellation signal generation unit that generates a cancellation signal which cancels a signal component leaking from the first electrode layer to the common electrode by applying the detection signal to the first and second electrode layers; and a common voltage correction unit that superimposes the cancellation signal on the common voltage.  

Bernstein, US Patent Publication 2011/0007021, discloses the use of an AC ground shield 201 and an AC shield driving system 203. The AC shield driving system 203 receives a buffer copy of waveform 311 and generates corresponding AC signals with waveform 311, which are then transmitted to AC ground shield 201. Bernstein does not disclose a common electrode that applies a common voltage to drive the display element; a cancellation signal generation unit that generates a cancellation signal which cancels a signal component leaking from the first electrode layer to the common electrode by applying the detection signal to the first and second electrode layers; and a common voltage correction unit that superimposes the cancellation signal on the common voltage.

Liu et al., US Patent Publication 2015/0378471, discloses stabilizing a voltage of a common electrode networking by inputting the common voltage electrode voltage compensating signal while achieving the touch function to improve stability and uniformity. However, Liu does not disclose a cancellation signal generation unit that generates a cancellation signal which cancels a signal component leaking from the first electrode layer to the common electrode by applying the detection signal to the first and second electrode layers; and a common voltage correction unit that superimposes the cancellation signal on the common voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699